39 F.3d 1189
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio LOPEZ-DELAROSA, Defendant-Appellant.
No. 94-50161.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 27, 1994.

Before:  BROWNING, FARRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Antonio Lopez-Delarosa appeals his conviction for illegal re-entry into the United States after conviction for an aggravated felony, in violation of 8 U.S.C. Secs. 1326(a)(1) and (b)(2).  He contends that (1) section 1326(a) is void for vagueness, (2) section 1326(a) impermissibly punishes an alien for his status, and (3) the indictment failed to allege that he acted with criminal intent.  We rejected the identical arguments in United States v. Ayala, No. 93-50771, slip op. at 10760-10764 (9th Cir.  September 9, 1994).  Accordingly, Lopez-Delarosa's conviction is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3